Cite as: 574 U. S. ____ (2015)           1

                    THOMAS, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 14A840
                         _________________


    LUTHER STRANGE, ATTORNEY GENERAL OF 

       ALABAMA, v. CARI D. SEARCY, ET AL. 

                ON APPLICATION FOR STAY
                      [February 9, 2015]

   The application for stay presented to JUSTICE THOMAS
and by him referred to the Court is denied.
   JUSTICE THOMAS, with whom JUSTICE SCALIA joins,
dissenting from denial of the application for a stay.
   The Attorney General of Alabama asked us to stay a
federal injunction preventing him from enforcing several
provisions of Alabama law defining marriage as a legal
union of one man and one woman pending our considera-
tion of Obergefell v. Hodges, No. 14–556; Tanco v. Haslam,
No. 14–562; DeBoer v. Snyder, No. 14–571; and Bourke v.
Beshear, No. 14–574. Those cases are scheduled to be
argued this Term and present the same constitutional
question at issue here: Whether the Fourteenth Amend-
ment requires States to recognize unions between two
people of the same sex as a marriage under state law.
   When courts declare state laws unconstitutional and
enjoin state officials from enforcing them, our ordinary
practice is to suspend those injunctions from taking effect
pending appellate review. See, e.g., Herbert v. Kitchen,
571 U. S. ___ (2014); see also San Diegans for Mt. Soledad
Nat. War Memorial v. Paulson, 548 U.S. 1301 (2006)
(KENNEDY, J., in chambers) (staying an injunction requir-
ing a city to remove its religious memorial). Although a
stay is not a matter of right, this practice reflects the
particularly strong showing that States are often able to
make in favor of such a stay. Because States are required
2                   STRANGE v. SEARCY

                    THOMAS, J., dissenting

to comply with the Constitution, and indeed take care to
do so when they enact their laws, it is a rare case in which
a State will be unable to make at least some showing of a
likelihood of success on the merits. States also easily meet
the requirement of irreparable injury, for “ ‘[a]ny time a
State is enjoined by a court from effectuating statutes
enacted by representatives of its people, it suffers a form
of irreparable injury.’ ” Maryland v. King, 567 U. S. ___,
___ (2012) (slip op., at 2–3) (ROBERTS, C. J., in chambers)
(quoting New Motor Vehicle Bd. of Cal. v. Orrin W. Fox
Co., 434 U.S. 1345, 1351 (1977) (Rehnquist, J., in cham-
bers)). The equities and public interest likewise generally
weigh in favor of enforcing duly enacted state laws.
   It was thus no surprise when we granted a stay in simi-
lar circumstances a little over a year ago. See Herbert v.
Kitchen, supra. Nor was it a surprise when we granted a
stay in similar circumstances less than six months ago.
McQuigg v. Bostic, 573 U. S. ___ (2014). Those decisions
reflected the appropriate respect we owe to States as
sovereigns and to the people of those States who approved
those laws.
   This application should have been treated no differently.
That the Court more recently denied several stay applica-
tions in this context is of no moment. Those denials fol-
lowed this Court’s decision in October not to review seven
petitions seeking further review of lower court judgments
invalidating state marriage laws. Although I disagreed
with the decisions to deny those applications, Armstrong v.
Brenner, ante, p. ___; Wilson v. Condon, ante, p. ___; Moser
v. Marie, ante, p. ___, I acknowledge that there was at
least an argument that the October decision justified an
inference that the Court would be less likely to grant a
writ of certiorari to consider subsequent petitions. That
argument is no longer credible. The Court has now granted
a writ of certiorari to review these important issues and
will do so by the end of the Term. The Attorney General of
                  Cite as: 574 U. S. ____ (2015)            3

                     THOMAS, J., dissenting

Alabama is thus in an even better position than the appli-
cant to whom we granted a stay in Herbert v. Kitchen.
  Yet rather than treat like applicants alike, the Court
looks the other way as yet another Federal District Judge
casts aside state laws without making any effort to pre-
serve the status quo pending the Court’s resolution of a
constitutional question it left open in United States v.
Windsor, 570 U. S. ___ (2013) (slip op., at 25–26). This
acquiescence may well be seen as a signal of the Court’s
intended resolution of that question. This is not the proper
way to discharge our Article III responsibilities. And, it is
indecorous for this Court to pretend that it is.
  Today’s decision represents yet another example of this
Court’s increasingly cavalier attitude toward the States.
Over the past few months, the Court has repeatedly de-
nied stays of lower court judgments enjoining the en-
forcement of state laws on questionable constitutional
grounds. See, e.g., Maricopa County v. Lopez-Valenzuela,
574 U. S. ___, ___ (2014) (slip op., at 2) (THOMAS, J., joined
by SCALIA, J., respecting denial of application for stay)
(collecting cases). It has similarly declined to grant certio-
rari to review such judgments without any regard for the
people who approved those laws in popular referendums or
elected the representatives who voted for them. In this
case, the Court refuses even to grant a temporary stay
when it will resolve the issue at hand in several months.
  I respectfully dissent from the denial of this application.
I would have shown the people of Alabama the respect
they deserve and preserved the status quo while the Court
resolves this important constitutional question.